Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of co-pending Application No. 16/498009. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application recites a corresponding method performing steps that are similarly performed by the units in host device of claim 1 of the instant application. For example, see the table below for a claim comparison between the instant application and co-pending application (bolded text indicates significant similarities of major features in each invention).

Instant Application (16/498029)
Co-pending App. (16/498009)
Claim 1) A method for detecting a malware file in encrypted … training an autoencoder based on each version of the malware file … and a set of hidden units smaller in number than the set of input units and each interconnecting all input units and all output units with weighted interconnections, such that the autoencoder is trainable to provide an approximated reconstruction of values of the input units at the output units; selecting a set of one or more offsets in the malware file in encrypted form as candidate locations for storage of an initialization vector for encryption of the malware file, the selection being based on weights of interconnections in the autoencoder; and identifying the malware file based on an identification of an initialization vector in an encrypted form of the malware file at one of the candidate locations.




Claim 4) The method of claim 3. wherein the predetermined pattern is an incrementation of the initialization vector for such successive versions of the file.  

Claim 5) The method of claim 1 wherein the autoencoder is trainable using a backpropagation algorithm for adjusting weights of interconnections between the autoencoder units.

Claim 6) The method of claim 1 wherein training the autoencoder further includes using a gradient descent algorithm.

Claim 8) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method as claimed in claim 1
Claim 1) A method for identifying malicious encrypted network traffic associated with a malware software component communicating via a network … training an autoencoder based on each extracted defined portion of network traffic … and a set of hidden units smaller in number than the set of input units and each interconnecting all input units and all output units with weighted interconnections, such that the autoencoder is trainable to provide an approximated reconstruction of values of the input units at the output units; selecting a set of one or more offsets in the definition of a portion of network traffic as candidate locations for communication of an initialization vector for encryption of the network traffic, the selection being based on the weights of the interconnections in the autoencoder; and identifying malicious network traffic based on the identification of an initialization vector in the network traffic at one of the candidate locations.

Claim 4) The method of claim 3, wherein the pattern is an incrementation of the initialization vector for the successive communications.

Claim 5) The method of claim 1, wherein the autoencoder is trainable using a backpropagation algorithm for adjusting weights of interconnections between the autoencoder units.

Claim 6) The method of claim 1, wherein training the autoencoder further includes using a gradient descent algorithm.

Claim 8) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method as claimed in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the patent or
application, as the case may be, names another inventor and was effectively filed before the
effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S. C. 102(a)(2) as being anticipated by Mika (US 2011/041179 A1).
Per claim 1, Mika teaches “A method for detecting a malware file in encrypted form comprising (Claim 1: A method of detecting potential malware): receiving multiple versions of the malware file (¶49: “Samples of malware (multiple versions) code and clean code are supplied to the central anti-virus server”), each version encrypted using a different initialization vector (¶61: “Polymorphic malware ... designed to modify the encryption/decryption algorithms and/or keys for each new replication”); training an autoencoder based on each version of the malware file (¶31: using the extracted bytestrings to determine one or more rules for differentiating between malware and legitimate code may comprise, at the server, providing the bytestrings to one or more artificial intelligence algorithms (autoencoder), the artificial intelligence algorithm(s) being configured to generate the one or more rules for differentiating between malware and legitimate code), wherein the autoencoder includes: a set of input units each for representing information from a byte of malware file (¶35: “The processor may be further arranged to gather metadata associated with said extracted bytestrings, and the analysis unit may be further arranged to use said metadata together with said extracted bytestrings to determine the one or more rules for differentiating between malware and legitimate code.”), output units each for storing an output of the autoencoder (claim 2: using the extracted bytestrings to update the one or more stored rules (extracted from the AI algorithm (autoencoder)), and sending the updated rules to the one of more client computers), and a set of hidden units smaller in number than the set of input units and each interconnecting all input units and all output units with weighted interconnections, such that the autoencoder is trainable to provide an approximated reconstruction of values of the input units at the output units (¶100: Artificial Neural Networks (autoencoder): A mathematical model consisting of artificial neurons (hidden units) and connections between them (interconnecting all input units and all output units with weighted interconnections). During learning the weights of the neuron inputs are updated; ¶99: "the extracted bytestrings are used to train machine learning or artificial intelligence algorithms to develop the heuristic logic for classifying some target code either as clean or as potential malware”); selecting a set of one or more offsets in the malware file in encrypted form as candidate locations for storage of an initialization vector for encryption of the malware file, the selection being based on weights of interconnections in the autoencoder (¶59: "Apply malware detection rules to extracted bytestrings and associated metadata"); and identifying the malware file based on an identification of an initialization vector in an encrypted form of the malware file at one of the candidate locations (¶59-60: The malware detection unit 10 then applies the logic provided by central anti-virus server 1 to the extracted bytestrings and their metadata. The application of the malware detection logic determines if the target program is potential malware).
Per claim 2, Mika teaches “The method of claim 1. wherein each version of the malware file is divided into a plurality of equal sized chunks of contiguous bytes and each input unit represents information from a byte of each chunk (¶99: the extracted bytestrings (from malware file) are used to train machine learning or artificial intelligence algorithms to develop the heuristic logic for classifying some target code either as clean or as potential malware).”

	Per claim 7, A computer system comprising: a processor and memory storing computer program code for detecting a malware file in encrypted form comprising: receiving multiple versions of the malware file, each version encrypted using a different initialization vector; training an autoencoder based on each version of the malware file, wherein the autoencoder includes: a set of input units each for representing information from a byte of malware file, output units each for storing an output of the autoencoder, and a set of hidden units smaller in number than the set of input units and each interconnecting all input units and all output units with weighted interconnections, such that the autoencoder is trainable to provide an approximated reconstruction of values of the input units at the output units; selecting a set of one or more offsets in the malware file in encrypted form as candidate locations for storage of an initialization vector for encryption of the malware file, the selection being based on weights of interconnections in the autoencoder; and identifying the malware file based on an identification of an initialization vector in an encrypted form of the malware file at one of the candidate locations (Refer to claim 1 rejection rationale).
Per claim 8, A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the steps of a method as claimed in claim 1 (Refer to claim 1 rejection rationale).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mika (US 2011/041179 A1), and in further view of Lecha (US 2005/0154721 A1). 
Regarding Claim 3
Mika discloses
The method of claim 1 wherein the initialization vector changes for each successive version of the malware file based on a predetermined pattern (¶6: "Polymorphic malware ... designed to modify the encryption/decryption algorithms and/or keys for each new replication (successive version)." The predetermined pattern can be associated with the modified algorithm), 
Mika does not disclose the following limitation “and the identification of an initialization vector is made based on a prior initialization vector for the file and the predetermined pattern”
Lecha discloses
and the identification of an initialization vector is made based on a prior initialization vector for the file and the predetermined pattern (Claim 11: Values of a predetermined set (predetermined pattern) of query retrieved from the database, the said criteria vector being initialized (initialization vector) at the initialization step if the current iteration is the first iteration, and determined during the previous iteration (prior initialization vector)).) 
Given the teaching of Lecha, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mika in order to integrate a feature in which an initialization vector is made based on a prior initialization vector and a predetermined pattern. One of ordinary skill in the art would have been motivated to do so because Lecha recognizes that by implementing this feature it will reduce the number of responses supplied at successive iterations (¶11). 

Regarding Claim 4 
Mika discloses
The method of claim 3, wherein the predetermined pattern is an incrementation of the initialization vector for such successive versions of the file (¶6: "Polymorphic malware ... designed to modify the encryption/decryption algorithms and/or keys for each new replication (successive versions)").

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mika (US 2011/041179 A1), and in further view of KUWAJIMA (US 2015/0199617 A1). 
Regarding Claim 5
Mika does not disclose the following limitation “wherein the autoencoder is trainable using a backpropagation algorithm for adjusting weights of interconnections between the autoencoder units”
KUWAJIMA discloses
	The method of claim 1 wherein the autoencoder is trainable using a backpropagation algorithm for adjusting weights of interconnections between the autoencoder units (¶85: For example, an autoencoder is unsupervised learning algorithm that applies backpropagation, setting the target values obtained from the output layer to be substantially equal to the inputs to the input layer while the number of nodes of the input layer is equal to the number of nodes of the output layer.).
Given the teaching of KUWAJIMA, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mika in order to integrate a feature in which an autoencoder uses a backpropagation algorithm in order to adjust the weights of the input layer (inner layer). One of ordinary skill in the art would have been motivated to do so because KUWAJIMA recognizes that by implementing this feature a backpropagation algorithm can set the same weight for a input layer and output layer (¶85). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mika (US 2011/041179 A1), and in further view of Myara (US 2018/0218261 A1). 
Regarding Claim 6
Mika does not disclose the following limitation “wherein training the autoencoder further includes using a gradient descent algorithm”
Myara discloses
	The method of claim 1 wherein training the autoencoder further includes using a gradient descent algorithm (¶21: The VAE (variational autoencoder) may then be trained using back propagation and gradient descent to minimize a loss function, for example minimizing the reconstruct the reconstruction loss and regularization loss.) Given the teaching of Myara, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mika in order to integrate a feature in which an autoencoder uses a gradient descent algorithm. One of ordinary skill in the art would have been motivated to do so because Myara recognizes that by implementing this feature a gradient descent algorithm can minimize the reconstruction loss and regularization loss (¶21). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431